Duckworth, Chief Justice.
At the interlocutory hearing on an application for injunction to prevent alleged violations of Code § 37-712, the evidence was in conflict as to the intention to deceive and mislead the public, and this court will not reverse the judgment denying the interlocutory injunction. Code § 55-108. This ruling accords with Saunders System Atlanta Co. v. Drive It Yourself Co. of Ga., 158 Ga. 1 (123 S. E. 132); Womble v. Parker, 208 Ga. 378 (67 S. E. 2d 133). An admission by one of the defendants that he knew about the “Royal Fish and Poultry Company” before he helped organize Royal Poultry Company, Inc., does not demand a finding that the latter trade name was appropriated for the purpose of misleading the public into believing it was that of the petitioners.

Judgment affirmed.


All the Justices concur.

Submitted January 14, 1958
Decided February 7, 1958.
Frank S. Twitty, for plaintiffs in error.
R. C. Scott, contra.